DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
The primary reasons for allowance for claims 1-15 are the inclusion of the limitations of determining a virtual sensor signal based on the first print data and a known position of the optical sensor transverse to a printing direction; detecting, using the optical sensor, at least one part of the first print image to detect a property of the first print image and generate a corresponding sensor signal; comparing a curve of the sensor signal with a curve of the virtual sensor signal to generate a position signal based on the comparison; and activating the second component, which is arranged downstream in the printing direction, based on the position signal.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAMSON D NGUYEN whose telephone number is (571)272-2259. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,  Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAMSON D NGUYEN/Primary Examiner, Art Unit 2853